Case: 14-15264    Date Filed: 07/13/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15264
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:13-cv-00356-WTH-PRL



STEVEN MARTINEZ,

                                                              Petitioner-Appellant,

                                     versus

WARDEN, FCC COLEMAN - USP I,

                                                            Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (July 13, 2015)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Steven Martinez, a federal prisoner proceeding pro se, appeals the district
              Case: 14-15264     Date Filed: 07/13/2015      Page: 2 of 3


court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition for lack of

subject-matter jurisdiction. Martinez claims that he is actually innocent of

murdering a federal employee because newly discovered evidence shows that his

victim, Guillermo Gonzalez, was not employed by the United States Postal Service

at the time of his death. After careful review, we affirm.

      Martinez’s first federal habeas petition was denied by the United States

District Court for the Southern District of New York, and he has neither sought nor

received permission from this Court to file a second or successive petition. Thus, a

federal court may not consider his petition unless he satisfies the requirements of

28 U.S.C. § 2255(e). That provision, known as the “savings clause,” reads:

      An application for a writ of habeas corpus in behalf of a prisoner who
      is authorized to apply for relief by motion pursuant to this section,
      shall not be entertained if it appears that the applicant has failed to
      apply for relief, by motion, to the court which sentenced him, or that
      such court has denied him relief, unless it also appears that the remedy
      by motion is inadequate or ineffective to test the legality of his
      detention.

28 U.S.C. § 2255(e) (emphasis added).

      The applicability of the savings clause is a question of subject-matter

jurisdiction. Bryant v. Warden, 738 F.3d 1253, 1262–63 (11th Cir. 2013). In order

to bring an actual-innocence claim under the savings clause, a petitioner must

establish that (1) his claim “is based upon a retroactively applicable Supreme Court

decision; (2) the holding of that Supreme Court decision establishes [he] was


                                          2
                 Case: 14-15264       Date Filed: 07/13/2015        Page: 3 of 3


convicted for a nonexistent offense; and (3) circuit law squarely foreclosed such a

claim at the time it otherwise should have been raised in [his] trial, appeal, or first

§ 2255 motion.” Id. at 1264 (quotation marks omitted).

       Martinez’s claim that Gonzalez was not a federal employee meets none of

these three requirements. 1 Thus, the district court correctly found that it did not

have jurisdiction to consider Martinez’s § 2241 petition.

       AFFIRMED.




       1
           Specifically, Martinez argues that the USPS’s failure to produce Gonzalez’s personnel
file in response to his Freedom of Information Act request shows that Gonzalez was not
employed by the USPS. However, as the Second Circuit explained in denying Martinez’s
request to file a second or successive habeas petition based on this exact claim, “[t]he lack of a
personnel file does not prove that the victim was not a postal employee and, in any event,
Petitioner does not explain why the issue could not have been explored prior to, or at, trial.”

                                                 3